Henry Robalewski is before the court on his motion seeking release from the Rhode Island Training School for Boys pending review of his appeal from a finding by a justice of the Family Court that he was delinquent. The appeal is based upon his contention that the finding of the Family Court Judge rests upon evidence which was the product of an illegal search *942and seizure. Because of the unique circumstances presented by the record before us, the court shall treat the motion for release as a writ of habeas corpus filed in compliance with General Laws 1956 (1969 Reenactment) §14-1-53, and acting pursuant to said statute, the order of the Family Oourt sentencing Henry Robalewski to the Rhode Island Training School for Boys is stayed pending determination of his appeal.
Julius C. Michaelson, Attorney General. Judith Romney Wegner, Special Asst. Attorney General, for plaintiff-respondent. William F. Reilly, Public Defender, Barbara Hurst, Asst. Public Defender, for defendant-petitioner.
In addition to briefing the illegal search and seizure issue, counsel are directed to brief the question of whether a juvenile has a right to bail pending an appeal.